Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Objections
Claims 1, 2, 4, and 9 are objected to because of the following informalities:  duplicate recitations of “[Chemical Formula _]”, such as 
    PNG
    media_image1.png
    51
    203
    media_image1.png
    Greyscale
.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (amended) and 9 (amended) are rejected as being vague and indefinite when they each recite “B1 to B3 are each a direct bond, or a substituted or unsubstituted alkylene group”, “E1 to E3 are each a direct bond”, “L1 to L3 are each a direct bond or represented by the following Chemical Formula 2”, “X is a direct bond”
emphasis added); the scope of the protection sought by “direct” bond is not clear. Each of claim 1 (amended) and 9 (amended) fail to particularly point out and distinctly claim the substituents B1 to B3, E1 to E3, L1 to L3 and X in the polymerizable liquid crystal compound of formula 1 as a single bond.

Claim 4 (amended) is rejected as being vague and indefinite when it recites “L3 is a direct bond“ (emphasis added); the scope of the protection sought by “direct” bond is not clear. Claim 4 (amended) fails to particularly point out and distinctly claim the substituent L3 in the polymerizable liquid crystal compounds of formulae 2-1 and 2-2 as a single bond.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: 
- U.S. Patent No. 8,697,200, which teaches a polymerizable liquid crystal compound comprising a phenanthrene core, but is missing the group comparable to 
    PNG
    media_image2.png
    91
    316
    media_image2.png
    Greyscale
 in the compound of the present formula 1;
- U.S. Patent No. 9,181,428, which teaches a polymerizable liquid crystal compound comprising a phenanthrene core, but is missing the group comparable to 
    PNG
    media_image3.png
    29
    226
    media_image3.png
    Greyscale
 in the compound of the present formula 1; and 
- Chinese Patent No. CN105131974A, which teaches a polymerizable liquid crystal compound comprising a phenanthridine core, but differs from the compound of 
    PNG
    media_image4.png
    285
    519
    media_image4.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722